               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 QUORDALIS V. SANDERS,

                           Plaintiff,

 v.                                                   Case No. 19-CV-190-JPS

 SGT. WINTER, LT. SANCHEZ, T.
 MELLER, T. MOON, BRIAN FOSTER,
                                                                       ORDER
 LT. WESTRA, E. STARK, and OFFICER
 ALDERDEN,

                           Defendants.


       On April 9, 2019, Plaintiff filed a motion for reconsideration of the

Court’s April 4, 2019 order dismissing this case without prejudice for failure

to pay the filing fee. (Docket #12); see also Fed. R. Civ. P. 60(b). He claims

that he did not receive the Court’s March 1, 2019 order—which instructed

that he pay the full filing fee by March 11, 2019, see (Docket #9)—until March

26, 2019. Id. at 1. Even if this were true, he did not reach out to the Court at

the time, and he did not pay the fee. Instead, Plaintiff states that if he had

enough time to do so, he would have secured private counsel to give him a

“legal loan” to pay the filing fee. Id. at 2. He attaches letters from two

attorneys who, unsurprisingly, declined to take his case and pay the fee for

him. (Docket #12-1). Plaintiff asks that the Court appoint him counsel, who

he believes would then give him a legal loan to pay the filing fee. Id. at 2.

Finally, Plaintiff argues that requiring him to prepay the full filing fee

because he has accumulated three strikes under 28 U.S.C. § 1915(g) violates
his First Amendment right to meaningful and effective access to the courts.

Id. at 3. Plaintiff’s motion will be denied.

       First, the Court will not appoint counsel for the purpose of funding

Plaintiff’s litigation. It is the Court’s role to appoint counsel when the

difficulty of the case exceeds the particular plaintiff’s capacity to coherently

present it to the judge or jury himself, Pruitt v. Mote, 503 F.3d 647, 655 (7th

Cir. 2007), not when the plaintiff needs a funding mechanism for his

litigation. Requesting appointed counsel as an end-run around the filing fee

requirement is a strategy that Plaintiff has tried in another case before this

Court. See Case No. 19-CV-437-JPS, Docket #8 (E.D. Wis.). That case was

also dismissed for failure to pay the filing fee. Plaintiff is advised not to try

this frivolous strategy again.

       Next, if Plaintiff believes he can secure a private lawyer to represent

him and to pay the full filing fee for him, he is free to re-file his complaint

at that time; this action was dismissed without prejudice.

       Finally, Plaintiff’s First Amendment argument regarding the three

strikes provision of Section 1915(g) has already been considered and

rejected by the Seventh Circuit. See Lewis v. Sullivan, 279 F.3d 526, 528 (7th

Cir. 2002) (requiring a prisoner who has brought three or more previous

frivolous actions to prepay filing fees in future actions does not violate the

prisoner’s right to access the courts).

       There is no merit to Plaintiff’s motion for reconsideration, and it will

therefore be denied.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for reconsideration (Docket

#12) be and the same is hereby DENIED.




                                  Page 2 of 3
Dated at Milwaukee, Wisconsin, this 16th day of May, 2019.

                          BY THE COURT:



                          _____________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 3 of 3
